Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections


	Claim Objection 37CFR 1.75(e)

Regarding Claim 1; claim 1 is objected to as failing to comply with 37 CFR 1.75(e). An independent claim should include a preamble, a transitional phrase, and a body of the claim, in which claimed limitations that the Applicants consider as new or improved elements/steps/features are positively recited within the body of the claim 
It is suggested that claim 1 be further amended to include a preamble, a transitional phrase (i.e., ‘the transceiver comprising: ’ or ‘the transceiver including:’ ) , and the body of the claim comprising one or more embodiments and associated functions (i.e., ‘the transceiver is configured to ’.). Appropriate correction is required. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 7-10, 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin (US 2018/0141439) in view of Bitton (US 2020/0394341)


Regarding Claim 1,

Shin (US 2018/0141439) teaches a transceiver for sending and receiving data from a controller area network (CAN) bus, the transceiver includes a microcontroller port, a transmitter and a receiver, wherein the transceiver is configured to 
receive a data frame from a microcontroller via the microcontroller port and to determine if the microcontroller is authorized to send a data field of the data frame (Figure 4, teaches receiving a data frame and determining whether the ECU is authorized to send a data field) 
and if the microcontroller is unauthorized to send the data field, the transceiver is configured to invalidate the data frame on a transmission line and disconnect the microcontroller from the CAN bus (Figure 4, teaches invalidating the data frame and avoiding transmission of unauthorized command to the first ECU group) 
Shin does not explicitly teach determine if the microcontroller is authorized based on a message identifier in the data frame
Bitton (US 2020/0394341) teaches determine if the microcontroller is authorized based on a message identifier in the data frame (Paragraph [0057-0060] teaches determining whether an ECU is unauthorized based on “real-time message ID”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Shin with the message ID determination of Bitton
The motivation is to protect the CAN bus from malicious activities (Paragraph [0001])
Shin and Bitton do not explicitly teach disconnecting the microcontroller for a predetermined period.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Shin with disconnect for a predetermined period of time and the results would be predictable (i.e. Shin would avoid transmission for a pre-determined period of time)



Regarding Claim 7,

Shin and Bitton and teaches the transceiver of claim 1. Shin teaches wherein the transmitter includes an enable port to enable or disable the transmitter (Figure 4, teaches transmitter can be enabled or disabled).

Regarding Claim 8,

Shin and Bitton teaches the transceiver of claim 7. Shin teaches wherein the transmitter is further configured to generate an enable/disable signal based on a detection of an unauthorized message identifier on a transmission line connected between the microcontroller port to receive an input from the microcontroller, and the transmitter (Figure 4, control in unauthorized manner, avoid transmission of unauthorized command).

Regarding Claim 9,

Shin and Bitton teaches the transceiver of claim 1. Shin teaches including a transmission line switch in a transmission line between the microcontroller port to receive data from the microcontroller, and the transmitter (Figure 4, teaches line switch).


Regarding Claim 10,

Shin and Bitton teaches the transceiver of claim 8. Shin teaches further configured to turn the transmission line switch off based on a detection of an unauthorized message identifier on the transmission line (Figure 4, control in unauthorized manner, avoid transmission of unauthorized command).


Regarding Claim 14,

Shin and Bitton teaches the transceiver of claim 1, further including a receiver line to connect the receiver to the microcontroller port, wherein the receiver line includes a receiver line switch for enabling or disabling the receiver line (Figure 4, teaches transmitter can be enabled or disabled).

Regarding Claim 15,

Shin and Bitton teaches the transceiver of claim 14, further configured to disable the receiver line upon detecting a predetermined message identifier in a received message that is received from the CAN bus via the receiver (Shin teaches disabling receiver line for unauthorized messages in Figure 4)( (Bitton teaches Paragraph [0057-0060] teaches determining whether an ECU is unauthorized based on “real-time message ID”).

Regarding Claim 16,

Shin and Bitton teaches the transceiver of claim 1. Bitton teaches further configured to generate a CAN error message upon detecting a dominant bit on a transmission line that connects the transmitter and the microcontroller through the microcontroller port  (Paragraph [0195] teaches “dominant bit” wins and then connects transitter).

Regarding Claim 17,

Claim 17 is similar in scope to Claim 1 and is rejected for a similar rationale.

Regarding Claim 18,

Shin and Bitton teaches the method of claim 17. While Bitton teaches determining whether a node has won arbitration (Paragraph [0195]) and Shin teaches invalidating (Figure 4 and supporting text), the combination does not explicitly teach further including detecting if the node has won arbitration prior to the invalidating.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Shin and Bitton to determine winning arbitration before invalidating and the results would be predictable

Regarding Claim 19,

Shin and Briton teaches the method of claim 18. Briton teaches further including checking if the node has lost the arbitration (Paragraph [0195]) and allowing the node to send an acknowledgement (Paragraph [0155] acknowledgement field) or a CAN error message only.


Claim 2-6, 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin (US 2018/0141439) in view of Bitton (US 2020/0394341) further in view of Amano (US 2018/0152472)



Regarding Claim 2,

Shin and Bitton teaches the transceiver of claim 1, but does not explicitly teach wherein the invalidation includes sending a CAN error message on to the CAN bus.
Amano (US 2018/0152472) teaches wherein the invalidation includes sending a CAN error message on to the CAN bus (Paragraph [0023-0024] teaches transmission of an error frame to invalidate an unauthorized frame)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Shin with sending a CAN error message for invalidation as taught by Amano and the results would be predictable (i.e. the invalidation of Shin would include a CAN error message)


Regarding Claim 3,

Shin and Bitton teaches the transceiver of claim 1, but does not explicitly teach the transceiver is further configured to check during transmission of the data frame, the microcontroller had lost or won arbitration
Amano (US 2018/0152472) teaches a transceiver is further configured to check during transmission of the data frame, the microcontroller had lost or won arbitration (Paragraph [0101, 112] teaches losing communication arbitration)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Shin and Bitton with the method of arbitration to invalidate a data frame as taught by Amano
The motivation is to blocking unauthorized frames (Paragraph [0101])

Regarding Claim 4,

Shin and Bitton and Amano teaches the transceiver of claim 3. Amano teaches generate and send an invalidation signal on to the CAN bus to invalidate the data frame if the microcontroller sends the data frame after losing the arbitration (Paragraph [0101] teaches invalidate the unauthorized frame)

Regarding Claim 5,

Shin and Bitton and Amano teaches the transceiver of claim 3. Amano teaches further configured to send a dominant bit on to the CAN bus to invalidate the data frame if the controller sent the data frame after losing the arbitration (Paragraph [0100] teaches a dominant bit invalidated after arbitration)

Regarding Claim 6,

Shin and Bitton and Amano teaches the transceiver of claim 3. Amano teaches further configured to check if the microcontroller is authorized to send a message identifier embodied in the data frame if the controller sent the data frame after winning the arbitration (Paragraph [0117] teaches checking the message ID after arbitration).

Regarding Claim 11,

Shin and Bitton and Amano teaches the transceiver of claim 1. Shin teaches transceiver of claim 4, wherein the generation of the invalidation signal includes checking if the data frame received from the microcontroller does not contain the invalidation signal (Figure 4, unauthorized command).

Regarding Claim 12,

Shin and Bitton and Amano teaches the transceiver of claim 3. Shin teaches further configured to allow the microcontroller to send an acknowledgement message (Figure 2, response message).





Allowable Subject Matter
Claim 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRIS C WANG whose telephone number is (571)270-1462. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUU PHAM can be reached on 571-270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRIS C WANG/Primary Examiner, Art Unit 2439